Citation Nr: 0314244	
Decision Date: 06/30/03    Archive Date: 07/03/03

DOCKET NO.  00-04 464A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
right hand.

2.  Entitlement to service connection for arthritis of the 
right elbow.

3.  Entitlement to an increased rating for traumatic 
arthritis of the acromioclavicular joint, currently evaluated 
as 10 percent disabling.

4.  Entitlement to a 10 percent evaluation for right wrist 
disability for the period from April 6, 1976, to March 4, 
1999.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1973 to 
April 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing in Washington, D.C. in February 2003.  A 
transcript of that hearing has been associated with the 
claims folders.

The Board notes that the veteran submitted a claim of 
entitlement to an increased evaluation for his service-
connected right wrist disability in February 2001.  In 
December 2002 the veteran submitted a statement indicating 
that he wished to be considered for a total rating based on 
unemployability.  At his January 2003 hearing, the veteran 
raised the issues of entitlement to service connection for 
bilateral knee disability and increased ratings for cervical 
spine disability and left ankle disability.  These claims 
have not yet been adjudicated.  Accordingly, they are 
referred to the RO for appropriate action.

The issue of entitlement to a compensable evaluation for 
right wrist disability for the period from April 6, 1976, to 
March 4, 1999, is decided herein.  The issues of entitlement 
to service connection for arthritis of the right hand and 
elbow, as well as an increased rating for arthritis of the 
acromioclavicular joint will be addressed in the remand 
section which follows the order section of this decision.


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the issue decided herein have been 
obtained.

2.  For the period from April 6, 1976, to March 4, 1999, the 
veteran's right wrist disability was manifested by 
degenerative changes at the right radiocarpal joint, with 
occasional pain on use.


CONCLUSION OF LAW

For the period from April 6, 1976, to March 4, 1999, the 
criteria for a 10 percent evaluation for right wrist 
disability are met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 
5003, 5010, 5215 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2002) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that further development of the medical evidence 
is in order.  

The veteran's service medical records indicate that the 
veteran's right wrist was fractured in April 1974.  A splint 
was applied at that time.  

On VA examination in March 1977, the veteran indicated that 
he sustained a fractured right wrist while playing softball.  
He complained of occasional pain.  The examiner noted that 
the veteran had complete, normal range of motion, including 
ulnar and radial rotation without pain.  No deformity was 
observed and the veteran's grip strength was strong.  X-rays 
revealed degenerative changes at the right radiocarpal joint.  
The diagnosis was fracture of the right wrist with no 
impairment of function or limitation of motion.  The examiner 
concluded that the veteran suffered from minimal, if any, 
residual impairment.  

Although the veteran listed his right wrist under present 
complaints at a March 1982 VA examination, his wrist was not 
addressed.

An additional VA examination was conducted in May 1999.  The 
veteran reported that he had injured his right wrist while 
playing softball in 1974.  He complained of occasional 
discomfort and aching in the wrist on use, without swelling.  
He noted that his symptoms were eased with rest.  He denied 
seeking treatment for his right wrist, but indicated that he 
got relief with Motrin.  He indicated that he tried to avoid 
strenuous activities with his right hand.  Examination of the 
right wrist revealed a 2 millimeter diameter bony prominence 
along the dorso-ulnar area.  There was no fluid, heat, 
erythema, tenderness, crepitus or laxity.  There was no 
Tinel's sign.  Range of motion testing revealed dorsiflexion 
to 70 degrees, palmar flexion to 80 degrees, ulnar deviation 
to 40 degrees and radial deviation to 20 degrees.  The 
veteran had normal grip and grasp, normal fine and gross 
manipulation.  Neurological examination, including sensation, 
motor function and deep tendon reflexes, was negative.  X-
rays revealed degenerative changes at the radiocarpal joint 
with narrowing and marginal osteophyte formation.  The 
findings were noted to be moderate in severity.  

At his February 2003 hearing before the undersigned, the 
veteran indicated that he had been treated for his right 
wrist injury during service.  He noted that subsequent to 
service he had worked as a computer technician and in the 
insurance industry, and that right wrist disability had 
interfered with his employment.


II.  Veterans Claims Assistance Act of 2000

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  In addition, 
regulations implementing the VCAA (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the veteran's 
claims.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the veteran's claim was most recently considered by the RO.  
The record reflects that through the statements of the case 
and correspondence with the veteran, as well as the February 
2003 hearing, the veteran has been informed of the 
requirements for the benefit sought on appeal, the evidence 
and information needed to substantiate the claim, the 
information required of the veteran to enable the RO to 
obtain evidence on his behalf, and the assistance that VA 
would render in obtaining evidence on the veteran's behalf.  
Therefore, the Board is satisfied that VA has complied with 
the notification requirements of the VCAA and the 
implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The veteran's service medical records have been associated 
with the claims folders, and the veteran has been afforded 
appropriate examinations of his disability.  The veteran has 
also been afforded the opportunity to testify before the 
undersigned.  Neither the veteran nor his representative has 
identified any other evidence or information which could be 
obtained to substantiate the claim decided herein.  The Board 
is also unaware of any such outstanding evidence or 
information.  Moreover, the veteran is seeking a 10 percent 
rating for his right wrist disability during the period at 
issue in this appeal.  The benefit sought is granted herein.  
Therefore, the Board is also satisfied that no additional 
evidence or information is necessary to substantiate the 
veteran's claim.

III.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2002).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2002).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R.       §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes. Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  When, however, the limitation of motion of the 
specific joint(s) involved is noncompensable under the 
appropriate diagnostic code(s), a 10 percent rating is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

Limitation of motion of the major or minor wrist with 
dorsiflexion less than 15 degrees or with palmar flexion 
limited in line with forearm is assigned a 10 percent 
disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5215.  
Favorable ankylosis of the wrist in 20 degrees to 30 degrees 
dorsiflexion is assigned a 20 percent disability rating for 
the minor arm and a 30 percent disability rating for the 
major arm.  38 C.F.R. § 4.71a, Diagnostic Code 5214.

For the period in question, the RO has determined that the 
veteran's right wrist disability is noncompensably disabling.  
However, the Board has concluded that a 10 percent evaluation 
is warranted for this period.  In this regard, the Board 
notes that X-rays taken in March 1977 revealed degenerative 
changes of the right wrist.  Subsequent X-rays have also 
shown degenerative changes of the right wrist.  The veteran 
has indicated that he has pain on use which is relieved with 
rest.  He has also consistently argued that his right wrist 
disability has caused some functional impairment since his 
service discharge.  Accordingly, the Board finds that a 10 
percent evaluation is warranted for the period from April 6, 
1976 to March 4, 1999.


ORDER

Entitlement to a 10 percent evaluation for right wrist 
disability for the period from April 6, 1976, to March 4, 
1999, is granted, subject to the criteria applicable to the 
payment of monetary benefits.


REMAND

The liberalizing provisions of the VCAA and the implementing 
regulations are also applicable to the veteran's claims of 
entitlement to service connection for arthritis of the right 
hand and elbow, and the claim of entitlement to an increased 
rating for arthritis of the acromioclavicular joint.

The Board notes that after the veteran's claims folders were 
transferred to the Board and after his hearing before the 
undersigned, the veteran submitted additional evidence to the 
RO.  The veteran has not waived his right to have this 
evidence considered by the RO.  

The Board also notes that the veteran, in his hearing 
testimony, indicated that his right shoulder disability had 
become worse.  He stated that the disability hindered the 
performance of his job as a teacher.  He reported that he had 
been receiving treatment for arthritis from a private 
physician, and that he had been seen as recently as February 
2003.  

Accordingly, in light of the above circumstances, the case is 
REMANDED to the RO for the following:  

1.  The RO should obtain from the veteran 
the names and addresses of any VA and non-VA 
medical care providers who might have 
additional evidence supportive of his 
claims.  After securing any necessary 
release(s) from the veteran, the RO should 
attempt to obtain copies of all identified 
records not currently associated with the 
claims folders.

2.  If the RO is unsuccessful in 
obtaining any records identified by the 
veteran, it should so inform the veteran 
and his representative, and request them 
to provide a copy of such records.

3.  The RO should then schedule the 
veteran for a VA examination by a 
physician with appropriate expertise to 
determine the extent and etiology of the 
arthritis of his right hand and elbow.  
The claims folders, to include a copy of 
this Remand, must be made available to 
and reviewed by the examiner.  

Such tests as the examiner deems 
necessary should be performed.

Based upon the review of the claims 
folder and the examination results, the 
examiner should provide an opinion with 
respect to each currently present 
disorder of the veteran's right hand and 
elbow as to whether it is at least as 
likely as not that the disorder is 
etiologically related to his military 
service or was caused or chronically 
worsened by service-connected disability.  

The rationale for the opinion must be 
clearly set forth in the examination 
report.

4.  The veteran should also be afforded an 
examination by a physician with the 
appropriate expertise to determine the 
extent of his right shoulder disability.  
The claims folders, to include a copy of 
this Remand, must be made available to and 
reviewed by the examiner.  

The examiner should describe all 
symptomatology due to the veteran's 
service-connected right shoulder 
disability.  Any indicated studies, 
including range of motion testing in 
degrees, should be performed.

In reporting the results of range of 
motion testing, the examiner should 
specifically identify any excursion of 
motion accompanied by pain.  The 
physician should be requested to identify 
any objective evidence of pain and to 
assess the extent of any pain.  

Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment due to 
incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
examiner should so state.  The examiner 
should also provide an opinion concerning 
the impact of this disability on the 
veteran's ability to work.

The rationale for all opinions expressed 
should be clearly set forth in the 
examination report.

5.  The RO should then undertake any 
other indicated development and 
readjudicate the veteran's claims in 
light of all evidence received since its 
most recent consideration of the claims.  
If the benefits sought on appeal are not 
granted to the satisfaction of the 
veteran, a supplemental statement of the 
case should be issued to the veteran and 
his representative and they should be 
afforded an appropriate opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO; however, the 
veteran is advised that the examination requested in this 
remand is necessary to evaluate his claim, and that a failure 
to report for a scheduled examination, without good cause, 
could result in the denial of the claim.  38 C.F.R. 
§ 3.655(b) (2002).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



